In a proceeding to direct that (1) appellant’s name be struck from the Registers of Voters of (a) the 28th Election District of the 45th Assembly District, Kings County, and (b) of the 57th Election District of the 25th Assembly District, Queens County; (2) his registrations and enrollments in said counties be canceled; and (3) the transfer of his enrollment from said Election District in Kings County to said Election District in Queens County be canceled, the appeal is from a judgment of the Supreme Court, Queens County, entered June 11, 1970, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.